Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 4D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Fig. 4D is not shown in the Drawings.   Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 was filed after the mailing date of the notice of allowance on 5/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Chaji US 2015/0009204.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaji US 2015/0009204.
Regarding claim 1, Chaji teaches a method for compensating for characteristics of a display (see ¶159, lines 1-6, ¶160), the method comprising: 
during a first time interval (during a phase 1, see table 5); 
(see ¶161, lines 11-21), 
the first pixel current error signal being the sign of a difference between the first pixel current and the first reference current (see ¶162, and table 5, the phase 1); and 
updating one or more compensation coefficients for the pixel, based on the first pixel current error signal (see ¶162, table 5, the phase 1); and 
during a second time interval (during a phase 2, see table 5, see also ¶162, lines 1-6: repeated for a phase 2): 
comparing a second pixel current for the pixel with a second reference current, to obtain a second pixel current error signal (see ¶161, lines 11-21, phase 2),
the second pixel current error signal being the sign of a difference between the second pixel current and the second reference current (see ¶162, and table 5, the phase 2); and updating the one or more compensation coefficients for the pixel, based on the second pixel current error signal (see ¶162, table 5, the phase 2).

Regarding claim 12, Chaji teaches a system (see Fig 8, ¶27, ¶122-¶136), comprising: 
a display (a display, ¶49), comprising a pixel (a pixel, ¶49); and 
a pixel drive and sense circuit (Fig 9, see ¶146), 
the system being configured to: 
during a first time interval (during a phase 1, see table 5); 
comparing a first pixel current for a pixel of the display with a first reference current, to obtain a first pixel current error signal (see ¶161, lines 11-21), 
(see ¶162, and table 5, the phase 1); and 
updating one or more compensation coefficients for the pixel, based on the first pixel current error signal (see ¶162, table 5, the phase 1); and 
during a second time interval (during a phase 2, see table 5, see also ¶162, lines 1-6: repeated for a phase 2): 
comparing a second pixel current for the pixel with a second reference current, to obtain a second pixel current error signal (see ¶161, lines 11-21, phase 2),
the second pixel current error signal being the sign of a difference between the second pixel current and the second reference current (see ¶162, and table 5, the phase 2); and updating the one or more compensation coefficients for the pixel, based on the second pixel current error signal (see ¶162, table 5, the phase 2).

Regarding claim 20, Chaji teaches a system (see Fig 8, ¶27, ¶122-¶136), comprising: 
a display (a display, see ¶49), comprising 
a pixel (a pixel, see ¶49); and 
means for driving the pixel and sensing a current generated in the pixel (Fig 9, see ¶146), 
the system being configured to: 
during a first time interval (during a phase 1, see table 5); 
comparing a first pixel current for a pixel of the display with a first reference current, to obtain a first pixel current error signal (see ¶161, lines 11-21), 
(see ¶162, and table 5, the phase 1); and 
updating one or more compensation coefficients for the pixel, based on the first pixel current error signal (see ¶162, table 5, the phase 1); and 
during a second time interval (during a phase 2, see table 5, see also ¶162, lines 1-6: repeated for a phase 2): 
comparing a second pixel current for the pixel with a second reference current, to obtain a second pixel current error signal (see ¶161, lines 11-21, phase 2),
the second pixel current error signal being the sign of a difference between the second pixel current and the second reference current (see ¶162, and table 5, the phase 2); and updating the one or more compensation coefficients for the pixel, based on the second pixel current error signal (see ¶162, table 5, the phase 2).

Allowable Subject Matter
Claims 2-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 18, 2021